            Case 1:18-cv-01701-ELH Document 21 Filed 08/29/19 Page 1 of 3



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


Taiwo Okusami, M.D.                          *
8 Bitterroo Court
Rockville, Maryland 20853
                                             *
       Plaintiff
v.                                                   Case No.: 1:18-CV-01701-ELH
Maryland Department of Health
Thomas B. Finan Center
10102 Country Club Road, SE
Cumberland, Maryland 21501
                                             *
       Defendants

******************************************************************************
    PLAINTIFF’S RULE 26(a)(2) REBUTTAL EXPERT WITNESS DISCLOSURES

       Plaintiff Taiwo Okusami, M.D., in accordance with the Scheduling Order and Fed. R.

Civ. P. 26(a)(2), hereby files this Rebuttal Expert Witness Disclosure and identifies the following

expert witnesses which Plaintiff may use at trial to present evidence under Federal Rule of

Evidence 702, 703, and 705.

                               PRELIMINARY STATEMENT

       The summary of each expert’s opinion is undersigned counsel’s designation of the

expected scope of the expert’s testimony based upon their review of information provided in

discovery, and their respective education, training and experience. This designation was prepared

by counsel for the Plaintiff. Counsel has summarized each expert’s opinions to the best of their

understanding. The wording of this designation is solely that of counsel and does not purport to

be the exact language that would be used by the expert witnesses were they summarizing their

opinions.
           Case 1:18-cv-01701-ELH Document 21 Filed 08/29/19 Page 2 of 3



                                REBUTTAL EXPERT DESIGNATION

Robert Carter, MS, CPA/CFF, CVA, CFE, CEPA
Hertzbach & Company, P.A.
800 Red Brook Boulevard, Suite 300
Owings Mills, Maryland 21117
(410) 363-3200

       Mr. Carter is a forensic accountant and economist. He will address the economic issues of

damages in this cases, including, but not limited to, rebutting the opinion(s) expressed

anticipated to be expressed at trial by Defendant’s witness John Cullen who testified on August

7, 2019 during his deposition that the Defendant Maryland Department of Health was not

responsible for any lost income being claimed by the Plaintiff, and who further testified that

Plaintiff Okusami would not sustain any past or future lost income based on his (Cullen’s)

interpretation and extrapolation of scientific and numerical data from various national studies

regarding the salaries and employability of licensed psychiatrists similarly situated to Plaintiff

Okusami.

       Mr. Carter’s curriculum vitae is attached hereto, which provides a summary of his

respective education, training, and experience. Mr. Carter’s opinions will be based on his

education, training, and experience, as well has his review of relevant materials including, but

not limited to, pleadings, depositions, expert reports, financial/disability/employment records,

and any other materials produced during the course of discovery. Mr. Carter offers his opinions

to a reasonable degree of economic probability.

       It is anticipated that Mr. Carter, in rebutting the opinions of John Cullen, will offer

opinions regarding the overall economic losses alleged by the Plaintiff, and will provide present

value calculation regarding any future economic losses. It is anticipated that Mr. Carter will

testify that the present value of the damages for lost income and benefits (“Compensation”)
          Case 1:18-cv-01701-ELH Document 21 Filed 08/29/19 Page 3 of 3



incurred by Dr. Taiwo Okusami is a maximum of $1,311,721 if it is determined that his Personal

Services Contract was improperly terminated by the Defendant, Maryland Department of Health

and Hygiene and the alleged improper termination was the direct and substantial cause of his lost

income and benefits. Mr. Carter will also testify that of the maximum damage amount of

$1,311,721, past damages total $663,892 and future damages total $647,829. Mr. Carter holds

these opinions to a reasonable degree of professional certainty and will be made available to the

Defendant at their request at his hourly rate.

       Mr. Carter’s report is attached hereto.

       Plaintiff reserves the right pursuant to the Scheduling Order and applicable rules of

procedure to supplement this disclosure as discovery is ongoing.

                                                     Respectfully Submitted,

                                                     Governor E. Jackson, III /s/
                                                     Governor E. Jackson, III (Bar No. 27673)
                                                     Law Office of Governor Jackson, III LLC
                                                     400 E. Joppa Rd.
                                                     Suite 50
                                                     Towson, Maryland 21286
                                                     (410) 528-5150
                                                     (410) 528-1055 (f)
                                                     gjackson@governorjacksonlaw.com

                                                     Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 29th day of August, 2019, I served via electronic filing a copy

of this Plaintiff’s Rebuttal Expert Witness Designation to James N. Lewis, Esq., Assistant

Attorney General, Office of the Attorney General, Maryland Department of Health, 300 W.

Preston Street, Suite 302, Baltimore, Maryland 21201.

                                                     Governor E. Jackson, III /s/
